Case 17-12438   Doc 35-3   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Exhibit
                                     Page 1 of 7
Case 17-12438   Doc 35-3   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Exhibit
                                     Page 2 of 7
Case 17-12438   Doc 35-3   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Exhibit
                                     Page 3 of 7
Case 17-12438   Doc 35-3   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Exhibit
                                     Page 4 of 7
Case 17-12438   Doc 35-3   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Exhibit
                                     Page 5 of 7
Case 17-12438   Doc 35-3   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Exhibit
                                     Page 6 of 7
Case 17-12438   Doc 35-3   Filed 10/02/18 Entered 10/02/18 15:34:20   Desc Exhibit
                                     Page 7 of 7
